  Case 1:21-mj-00071-TAB Document 1 Filed 01/28/21 Page 1 of 1 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                           )
          Plaintiff,                                )
                                                    )
        vs.                                         )   CAUSE NO. 1:21-mj-0071
                                                    )
JOSHUA WAGNER,                                      )                     - 01
         Defendant.                                 )


                    COURTROOM MINUTE FOR JANUARY 28, 2021
                  HONORABLE TIM A. BAKER, MAGISTRATE JUDGE

        Parties appear for a Rule 5(c)(3) hearing on a complaint filed on January 25, 2021 out of

the District of Columbia (1:21-mj-0162).         Defendant appeared in person and by retained

counsel Benjamin Jaffe. Government represented by AUSA Matthew Rinka. USPO

represented by Richard Martinez.

        Charges and rights were read and explained.

        Defendant waived his right to an identity hearing.

        Defendant waived any further proceedings in this Court and request those hearings he is

entitled to be held in the charging district.

        Government did not seek pretrial detention.

        Defendant ordered released and instructed to appear via video on February 18, 2021.




          Date: 1/28/2021                       _______________________________
                                                 Tim A. Baker
                                                 United States Magistrate Judge
                                                 Southern District of Indiana
